Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2008

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2993




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Williams" (2008). 2008 Decisions. Paper 95.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/95


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-2993
                                     ____________

                           UNITED STATES OF AMERICA

                                           vs.

                              KENNETH WILLIAMS,
                                   a/k/a JUNIOR
                                                   Appellant
                                   ____________
             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             (D.C. Crim. No. 05-00125)
                     District Judge: Honorable John P. Fullam
                                   ____________
                   Submitted Under Third Circuit L.A.R. 34.1(a)
                                 December 2, 2008

          Before: AMBRO, WEIS and VAN ANTWERPEN, Circuit Judges.

                          (Opinion Filed: December 17, 2008)
                                    ____________

                                       OPINION


WEIS, Circuit Judge.

             A jury convicted defendant of possession of crack-cocaine with intent to

distribute. The District Court sentenced him to 120 months incarceration, an eight year

term of supervised release, and a $100 special assessment. He has appealed, asserting



                                            1
that the jury instructions created a reasonable likelihood that the jury misunderstood the

government’s burden to prove each and every element of the crime beyond a reasonable

doubt. Defendant also contends that the District Court abused its discretion in finding

that the verdict was not contrary to the weight of the evidence.

              Defendant did not object to the jury charge at the trial. Consequently, we

review for plain error. United States v. Flores, 454 F.3d 149, 156 (3d Cir. 2006). In

doing so, we “consider the totality of the instructions and not a particular sentence or

paragraph in isolation.” United States v. Coyle, 63 F.3d 1239, 1245 (3d Cir. 1995). After

reviewing the District Court’s charge in its entirety, we find no error in the instructions on

reasonable doubt, let alone plain error. See generally Victor v. Nebraska, 511 U.S. 1, 5

(1994) (a proper reasonable doubt instruction need not contain any particular words or

phrases provided that the charge, when read as a whole, adequately conveys the

government’s burden of proof). Accordingly, we reject the defendant’s argument that the

District Court erred in charging the jury.

              As we observed in Virgin Islands v. Derricks, 810 F.2d 50, 55 (3d Cir.

1987), “[m]otions for a new trial based on the weight of the evidence are not favored.”

They “are to be granted sparingly and only in exceptional cases.” Id. Our review

demonstrates that this is not such an exceptional case and that the evidence supported the

jury’s verdict. The District Court did not err in denying a new trial.

              Accordingly, the judgment of the District Court will be affirmed.



                                              2